DETAILED ACTION
	This Office Action is in response to Amendments and Applicant’s arguments submitted on September 01, 2021 for Application# 16/283,357.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 6, 7, 13, 17 and 18 are amended.
No claims are newly added.
Claims 3, 5, 14 and 16 are canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1, 2, 4, 6-13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 10-11 remarks regarding independent claims 1 and 13 are persuasive by applicant amending the independent with examiner identified allowable subject matter. Examiner believes the specifically the invention to provide an interface to address data coming from numerous disparate sources and to reduce inefficiencies in information sharing and increasing transparency between the public and institutions. Examiner believes the limitation of " A computer-implemented method of facilitating queries of a topic-based-source-specific search system, the system being configured to collect information from predefined sources relating to a content topic prior to the queries, the method being implemented by the system that includes one or more processors executing one or more computer program modules which, when executed, perform the method, the method comprising: 
providing, by a user interface module, a query input component on a display of a user interface, wherein the query input component is configured to receive input; 
receiving, by a query input module, an input relating to a query;
determining, by an information retrieval module, a determined subset of information items that relate to the received input; 
determining, by the information retrieval module, one or more sources associated with the determined subset of the information items; 
providing, by the user interface module, one or more representations of the sources associated with the determined subset of the information items in a first area on the display of the user interface simultaneously with the query input component; 
determining, by an entity mention filter module, one or more first entity information items of the determined subset of information items based on a first entity mention filter, wherein the first entity mention filter relates to a predefined first entity having a predefined entity type and one or more predefined first aliases associated with the first entity;
providing, by the user interface module, one or more representations of the first entity information items and one or more representations of the sources associated with the first information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component;
determining, by the entity mention filter module, one or more second information items of the determined subset of information items based on a second entity mention filter, wherein the second entity mention filter relates to a predefined second entity having a predefined entity type and one or more predefined second aliases associated with the second entity; 
determining, by the entity mention filter module, one or more common information items of the first information items and second information items; 
providing, by the user interface module, one or more representations of the determined common information items and one or more representations of the sources associated with the common information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component;
determining, by a search tool module, a search tool source set associated with a search tool, wherein the search tool source set includes at least one source associated with a search strategy; 
providing, by the user interface module, one or more representations of options to select a search tool in a search tool area on the display of the user interface, wherein the search tool area is provided on the display of the user interface simultaneously with the first area and the query input component; 
determining, by the search tool module, one or more of the common information items associated with the search tool source set; and
providing, by the user interface module, one or more representations of the common information items associated with the search tool source set in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component and the one or more representations of options to select a search tool” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1 and 13 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, A computer-implemented method of facilitating queries of a topic-based-source-specific search system, the system being configured to collect information from predefined sources relating to a content topic prior to the queries, the method being implemented by the system that 
providing, by a user interface module, a query input component on a display of a user interface, wherein the query input component is configured to receive input; 
receiving, by a query input module, an input relating to a query;
determining, by an information retrieval module, a determined subset of information items that relate to the received input; 
determining, by the information retrieval module, one or more sources associated with the determined subset of the information items; 
providing, by the user interface module, one or more representations of the sources associated with the determined subset of the information items in a first area on the display of the user interface simultaneously with the query input component; 
determining, by an entity mention filter module, one or more first entity information items of the determined subset of information items based on a first entity mention filter, wherein the first entity mention filter relates to a predefined first entity having a predefined entity type and one or more predefined first aliases associated with the first entity;
providing, by the user interface module, one or more representations of the first entity information items and one or more representations of the sources associated with the first information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component;

determining, by the entity mention filter module, one or more common information items of the first information items and second information items; 
providing, by the user interface module, one or more representations of the determined common information items and one or more representations of the sources associated with the common information items in the first area on the display of the user interface, wherein the first area is provided on the display of the user interface simultaneously with the query input component;
determining, by a search tool module, a search tool source set associated with a search tool, wherein the search tool source set includes at least one source associated with a search strategy; 
providing, by the user interface module, one or more representations of options to select a search tool in a search tool area on the display of the user interface, wherein the search tool area is provided on the display of the user interface simultaneously with the first area and the query input component; 
determining, by the search tool module, one or more of the common information items associated with the search tool source set; and
providing, by the user interface module, one or more representations of the common information items associated with the search tool source set in the first area on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159